DETAILED ACTION
This office action is in response to the application filed on 12/30/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 1, 13 and 17.  Therefore, the “in series” (in both instances) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4  and 8 are objected to because of the following informalities:  Claim 4 lines 3 and 7 “a buck mode” and “a boost mode” should be change to “the buck mode” and “the boost mode”. Claim 8 line 12 “a buck slope compensation” should be “a boost slope compensation”.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erisman US 5402060.
	Regarding Claim 1, Erisman teaches (Figures 1 and 4a-b) a buck-boost converter circuit (Fig. 1) comprising: an input configured to receive an input voltage (Q); an output configured to provide an output voltage (at S); a buck circuit (S1 and diode) having a first power switch and a first power diode coupled in series between the input and a ground reference (R or T); a boost circuit (S2 and diode) having a second power switch and a second power diode coupled in series between the output (S) and the ground reference (R or T); a first feedback control circuit (50-54) coupled between the output and the buck circuit, the first feedback control circuit configured to switch the buck circuit on and off based on a first reference voltage (C); a second feedback control circuit (58) coupled between the output and the boost circuit, the second feedback control circuit configured to switch the boost circuit on and off based on a second reference voltage (B); and the first feedback control circuit and the second feedback control circuit are configured to avoid overlap operation of both the buck circuit and the boost circuit during a transition from a buck mode to a boost mode and vice versa (Fig. 4b). (For Example: Col. 4)
	Regarding Claim 17, Erisman teaches (Figures 1 and 4a-b) a buck-boost converter circuit (Fig. 1) comprising: an input configured to receive an input voltage (Q); an output configured to provide an output voltage (at S); a buck circuit (S1 and diode) having a first power switch and a first power diode coupled in series between the input and a ground reference (R or T); a boost circuit (S2 and diode) having a second power switch and a second power diode coupled in series between the output (S) and the ground reference (R or T); a first feedback control circuit (50-54) coupled between the output and the buck circuit, the first feedback control circuit configured to switch the buck circuit on and off; a second feedback control circuit (58) coupled between the output and the boost circuit, the second feedback control circuit configured to switch the boost circuit on and off; and the first feedback control circuit and the second feedback control circuit are configured to avoid overlap operation of both the buck circuit and the boost circuit during a transition from a buck mode to a boost mode and vice versa (Fig. 4b). (For Example: Col. 4) 	
	Regarding Claim 18, Erisman teaches (Figures 1 and 4) comprising the first feedback control circuit and the second feedback control circuit control operation of the buck circuit and boost circuit, respectively, based on separate reference voltages (See Fig. 4 any two of B,C or D). (For Example: Col. 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erisman US 5402060 in view of Shao et al. US 2017/0257031.

	Regarding Claim 19, Erisman teaches (Figures 1 and 4)  comprising the first feedback control circuit (50-54) and the second feedback control circuit (58) also control operation of the buck circuit and boost circuit (See Fig. 4).
	Erisman does not teach based on separate feedback currents.
	Shao teaches (Figure 1) based on separate feedback currents (with 107-108 or 114 with output current). (For Example: par. 41-48)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include based on separate feedback currents, as taught by Niiyama to improve response to sudden changes in either input voltage or the output voltage, such as due to current demand.
	Regarding Claim 20, Erisman teaches (Figures 1 and 4)  comprising the first feedback control circuit (50-54) and the second feedback control circuit (58) also control operation of the buck circuit and boost circuit (See Fig. 4).
	Erisman does not teach based on a common feedback current and a common feedback voltage.
	Shao teaches (Figure 1) based on a common feedback current (108) and a common feedback voltage (from 114). (For Example: par. 41-48)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include based on a common feedback current and a common feedback voltage, as taught by Niiyama to improve response to sudden changes in either input voltage or the output voltage, such as due to current demand.

	Regarding Claim 21, Erisman teaches (Figures 1 and 4)  comprising the first feedback control circuit (50-54) and the second feedback control circuit (58) also control operation of the buck circuit and boost circuit (See Fig. 4).
	Erisman does not teach based on separate reference currents, a common feedback voltage, and a common feedback current.
	Shao teaches (Figure 1) based on separate reference currents (Fig. 1 sent to comparators 109-113), a common feedback voltage (from 114), and a common feedback current (from 108). (For Example: par. 41-48)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include based on separate reference currents, a common feedback voltage, and a common feedback current, as taught by Niiyama to improve response to sudden changes in either input voltage or the output voltage, such as due to current demand.
Claim(s) 2-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erisman US 5402060 in view of Niiyama et al. US 2005/0007089.
	Regarding Claim 2, Erisman teaches (Figures 1 and 4)  further comprising the first feedback control circuit includes: a first comparator (52) configured to receive the first reference voltage (C) and a feedback voltage (A) based on the output voltage (Vo) as inputs to the first comparator; and a second comparator (54) configured to receive an output of the first comparator (through oscillator 50). (For Example: Col. 4)
	Erisman does not teach a sawtooth signal as inputs to the second comparator to generate a duty cycle pulse width modulated (PWM) signal at the output of the second comparator.
	Niiyama teaches (Figure 1) a sawtooth signal (from 9) as inputs to the second comparator (Comp2) to generate a duty cycle pulse width modulated (PWM) signal at the output of the second comparator (Vcomp2, also see fig. 4). (For Example: par. 41-48)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include a sawtooth signal as inputs to the second comparator to generate a duty cycle pulse width modulated (PWM) signal at the output of the second comparator, as taught by Niiyama to improve determination of the transition period. 
	Regarding Claim 3, Erisman teaches (Figures 1 and 4) comprising the second feedback control circuit (58) includes: a fourth comparator (58) configured to receive an output signal and a sawtooth signal (G) as inputs to the fourth comparator to generate a duty cycle PWM signal at the output of the fourth comparator. (For Example: Col. 4)
		Erisman does not teach a third comparator configured to receive the second reference voltage and the feedback voltage based on the output voltage as inputs to the third comparator; and a fourth comparator configured to receive an output of the third comparator and a sawtooth signal as inputs to the fourth comparator to generate a duty cycle PWM signal at the output of the fourth comparator
	Niiyama teaches (Figure 1) a third comparator (7) configured to receive the second reference voltage (8) and the feedback voltage (Va) based on the output voltage (Vout) as inputs to the third comparator; and a fourth comparator (comp1) configured to receive an output of the third comparator (Vb) and a sawtooth signal (from 9) as inputs to the fourth comparator to generate a duty cycle PWM signal at the output of the fourth comparator (See fig. 4). (For Example: par. 41-48)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include a third comparator configured to receive the second reference voltage and the feedback voltage based on the output voltage as inputs to the third comparator; and a fourth comparator configured to receive an output of the third comparator and a sawtooth signal as inputs to the fourth comparator to generate a duty cycle PWM signal at the output of the fourth comparator, as taught by Niiyama to improve determination of the transition period. 
	Regarding Claim 4, Erisman teaches (Figures 1 and 4) wherein the buck boost converter circuit is configured to operate in three modes, including: a first mode being a buck mode (buck mode, left side of fig. 4b) configured to operate when the input voltage is greater than the output voltage; a second mode (transition mode, A and G reaches C until the high level of E) being a transition mode configured to operate when the input voltage is near the output voltage (before boost mode); and a third mode (Boost mode) being a boost mode configured to operate when the input voltage is less than the output voltage (right side of fig. 4b). 
	Regarding Claim 5, Erisman teaches (Figures 1 and 4) wherein the first mode (Buck mode) further comprises a state where the second power switch (S2) is always off while the second power diode (diode) is conducting continuously based on the second feedback control circuit (58) due to the second reference voltage (B) being lower than the first reference (D) voltage causing the output of the fourth comparator to be low, thereby keeping the second power switch off during the first mode (Fig. 4b). (For Example: Col. 4)
	Regarding Claim 6, Erisman teaches (Figures 1 and 4) wherein the third mode (Boost mode) further comprises a state where the first power switch (S1) is always on but the first power diode (diode) is reverse-biased based on the first feedback control circuit (50-54) due to the first reference voltage (C) being higher than the second reference voltage (B) causing the output of the second comparator to be high (F high, Fig. 4b), thereby keeping the first power switch on during the third mode. (For Example: Col. 4)
	Regarding Claim 13, Erisman teaches (Figures 1 and 4a-b) a buck-boost converter circuit (Fig. 1) comprising: an input configured to receive an input voltage (Q); an output configured to provide an output voltage (at S); a buck circuit (S1 and diode) having a first power switch and a first power diode coupled in series between the input and a ground reference (R or T); a boost circuit (S2 and diode) having a second power switch and a second power diode coupled in series between the output (S) and the ground reference (R or T); a first feedback control circuit (50-54) coupled between the output and the buck circuit, the first feedback control circuit configured to switch the buck circuit on and off based on a first feedback voltage (A) and a first reference voltage (C); a second feedback control circuit (58) coupled between the output and the boost circuit, the second feedback control circuit configured to switch the boost circuit on and off based on a second reference voltage (B); and the first feedback control circuit and the second feedback control circuit are configured to avoid overlap operation of both the buck circuit and the boost circuit during a transition from a buck mode to a boost mode and vice versa (Fig. 4b). (For Example: Col. 4)
	Erisman does not teach the second feedback control circuit based on a second feedback voltage.
	Niiyama teaches (Figure 1) the second feedback control circuit (7 and comp1) based on a second feedback voltage (VA which is sent to comp2 and circuit 7). (For Example: par. 41-48)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include the second feedback control circuit based on a second feedback voltage, as taught by Niiyama to improve determination of the transition period. 
	Regarding Claim 14, Erisman teaches (Figures 1 and 4) the first feedback control circuit (50-54) includes: a first comparator (52) configured to receive the first feedback voltage (A which is based on Vout) and the first reference voltage (C) as inputs to the first comparator (52); a second comparator (54) configured to receive an output of the first comparator (through 50).
	Erisman does not teach and a sawtooth signal as inputs to the second comparator to generate a duty cycle signal at the output of the second comparator for the first power switch; the second feedback control circuit includes: a third comparator configured to receive the second feedback voltage and the first reference voltage as inputs to the third comparator; and a fourth comparator configured to receive an output of the third comparator and a sawtooth signal as inputs to the fourth comparator to generate a duty cycle signal at the output of the second comparator for the second power switch.
	Niiyama teaches (Figure 1) a sawtooth signal (from 9) as inputs to the second comparator (Comp2) to generate a duty cycle signal at the output of the second comparator (Vcomp2, also see fig. 4) for the first power switch (S1); the second feedback control circuit includes: a third comparator (7) configured to receive the second feedback voltage (Va based on Vout) and the first reference voltage (8) as inputs to the third comparator; and a fourth comparator (Comp 1) configured to receive an output of the third comparator (Vb) and a sawtooth signal (from 9) as inputs to the fourth comparator to generate a duty cycle signal at the output of the second comparator for the second power switch (Q2). (For Example: par. 41-48)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include and a sawtooth signal as inputs to the second comparator to generate a duty cycle signal at the output of the second comparator for the first power switch; the second feedback control circuit includes: a third comparator configured to receive the second feedback voltage and the first reference voltage as inputs to the third comparator; and a fourth comparator configured to receive an output of the third comparator and a sawtooth signal as inputs to the fourth comparator to generate a duty cycle signal at the output of the second comparator for the second power switch, as taught by Niiyama to improve determination of the transition period. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erisman US 5402060 in view of Oswald et al. US 7737668.
	Regarding Claim 22, Erisman teaches (Figures 1 and 4)  comprising the first feedback control circuit (50-54) and the second feedback control circuit (58) also control operation of the buck circuit and boost circuit (See Fig. 4) based on separate reference currents (Fig. 1 at 109-113), separate peak feedback current (with 107 or 108), a common feedback voltage (with 114). (For Example: Col. 4)
	Erisman does not teach based on a common average feedback current.
	Oswald teaches (Figure 2) based on a common average feedback current (determined by 10 or 30). (For Example: abstract and Col. 5)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include based on a common average feedback current, as taught by Oswald to enable lower bandwidth operation, time averaged measured inductor current in the controller, operates in both CCM and DCM without compensation changes, requires no slope compensation regardless of duty cycle and has a quite good transient response.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erisman US 5402060 in view of Penzo et al US 20150256071.
	Regarding Claim 23, Erisman teaches (Figures 1 and 4)  comprising the first feedback control circuit (50-54) and the second feedback control circuit (58) also control operation of the buck circuit and boost circuit (See Fig. 4).
	Erisman does not teach based on separate feedback voltages.
	Penzo teaches (Figure 1) based on separate feedback voltages (at 160 and 132). (For Example: par. 20-25)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include based on separate feedback voltages, as taught by Penzo to enhance the capability of reaching the desired voltage value, thereby reducing or virtually eliminating the risk of current overshoot.
	Regarding Claim 24, Erisman teaches (Figures 1 and 4)  comprising the first feedback control circuit (50-54) and the second feedback control circuit (58) also control operation of the buck circuit and boost circuit (See Fig. 4).
	Erisman does not teach based on a common reference voltage.
	Penzo teaches (Figure 1) based on a common reference voltage (at 160). (For Example: par. 20-25 and 28-30)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman to include based on a common reference voltage, as taught by Penzo to enhance the capability of reaching the desired voltage value, thereby reducing or virtually eliminating the risk of current overshoot.
	Regarding Claim 25, Erisman teaches (Figures 1 and 4)  comprising the first feedback control circuit (50-54) and the second feedback control circuit (58) also control operation of the buck circuit and boost circuit (See Fig. 4).
	Erisman does not teach based on a common reference current.
	Penzo teaches (Figure 1) based on a common reference current (Fig. 6, current limiting). (For Example: par. 20-25 and 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Erisman  to include based on a common reference current, as taught by Penzo to enhance the capability of reaching the desired voltage value, thereby reducing or virtually eliminating the risk of current overshoot.
Allowable Subject Matter
Claim 7-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 7; prior art of record fails to disclose either by itself or in combination:  “…wherein the second mode further comprises a state where the first power switch transitions from a switching state to continuously switched on and the second power diode is continuously conducting, wherein the output voltage will continue to be near the input voltage until the output voltage reaches a level of the second reference voltage at which point the buck-boost converter circuit will then switch to utilizing the boost circuit and enter the third mode to regulate the output voltage as the input voltage continues to decay below the second reference voltage.”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “…the first feedback control circuit including: a first summation circuit configured to produce a first summation output that is a sum of a first peak current and a buck slope compensation value; a first comparator configured to receive the first reference voltage and a feedback voltage based on the output voltage as inputs to the first comparator; a second comparator configured to receive an output of the first comparator and the first summation output as inputs to the second comparator to generate a duty cycle at the output of the second comparator; the second feedback control circuit including: a second summation circuit configured to produce a second summation output that is a sum of a second peak current and a buck slope compensation value; a third comparator configured to receive the second reference voltage and the feedback voltage based on the output voltage as inputs to the third comparator; and a fourth comparator configured to receive an output of the third comparator and the second summation output as inputs to the second comparator to generate a duty cycle at the output of the second comparator.”
Claim 9; prior art of record fails to disclose either by itself or in combination:  “… a first comparator configured to receive the first reference voltage and a feedback voltage based on the output voltage as inputs to the first comparator; and a second comparator configured to receive an output of the first comparator and an average current of the output voltage as inputs to the second comparator; a third comparator configured to receive an output of the second comparator and a sawtooth signal as inputs to the second comparator to generate a duty cycle for the first power switch; the second feedback control circuit including: a fourth comparator configured to receive the second reference voltage and the feedback voltage based on the output voltage as inputs to the fourth comparator; a fifth comparator configured to receive an output of the fourth comparator and the average current of the output voltage as inputs to the fifth comparator; and a sixth comparator configured to receive an output of the fifth comparator and a sawtooth signal as inputs to the sixth comparator to generate a duty cycle for the second power switch.”
Claim 10; prior art of record fails to disclose either by itself or in combination:  “…the first feedback control circuit including: a first comparator configured to receive the first reference voltage and a feedback voltage based on the output voltage as inputs to the first comparator; and a second comparator configured to receive a first reference current and an average current of the output voltage as inputs to the second comparator; a third comparator configured to receive 1) one of a) an output of the first comparator and b) an output of the second comparator, and 2) a sawtooth signal as inputs to the third comparator to generate a duty cycle for the first power switch; the second feedback control circuit including: a fourth comparator configured to receive the second reference voltage and the feedback voltage based on the output voltage as inputs to the fourth comparator; and a fifth comparator configured to receive a second reference current and the average current of the output voltage as inputs to the fifth comparator; and a sixth comparator configured to receive 1) one of a) an output of the fourth comparator and b) an output of the fifth comparator, and 2) a sawtooth signal as inputs to the sixth comparator to generate a duty cycle for the second power switch.”
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…a first comparator configured to receive the first reference voltage and a feedback voltage based on the output voltage as inputs to the first comparator; and a second comparator configured to receive a first reference current and an average current of the output voltage as inputs to the second comparator; a third comparator configured to receive 1) one of a) an output of the first comparator and b) an output of the second comparator, and 2) the average current of the output voltage as inputs to the third comparator; a fourth comparator configured to receive an output of the third comparator and a sawtooth signal as inputs to the fourth comparator to generate a duty cycle for the first power switch; the second feedback control circuit including: a fifth comparator configured to receive the second reference voltage and the feedback voltage based on the output voltage as inputs to the fifth comparator; and a sixth comparator configured to receive a second reference current and the average current of the output voltage as inputs to the sixth comparator; a seventh comparator configured to receive 1) one of a) an output of the fifth comparator and b) an output of the sixth comparator, and 2) the average current of the output voltage as inputs to the seventh comparator; an eighth comparator configured to receive an output of the seventh comparator and a sawtooth signal as inputs to the eight comparator to generate a duty cycle for the second power switch.”
Claim 12; prior art of record fails to disclose either by itself or in combination:  “…a first summation circuit configured to produce a first summation output that is a sum of a first peak current and a buck slope compensation value; a first comparator configured to receive the first reference voltage and a feedback voltage based on the output voltage as inputs to the first comparator; and a second comparator configured to receive a first reference current and an average current of the output voltage as inputs to the second comparator; a third comparator configured to receive 1) one of a) an output of the first comparator and b) an output of the second comparator, and 2) the first summation output as inputs to the third comparator to generate a duty cycle for the first power switch; the second feedback control circuit including: a second summation circuit configured to produce a second summation output that is a sum of a second peak current and a buck slope compensation value; a fourth comparator configured to receive the second reference voltage and the feedback voltage based on the output voltage as inputs to the fourth comparator; a fifth comparator configured to receive a second reference current and an average current of the output voltage as inputs to the fifth comparator; and a sixth comparator configured to receive 1) one of a) an output of the fourth comparator and b) an output of the fifth comparator, and 2) the second summation output as inputs to the sixth comparator to generate a duty cycle for the second power switch.”
Claim 15; prior art of record fails to disclose either by itself or in combination:  “…the first feedback control circuit includes a first transistor configured to provide the output of the first comparator to either the second comparator or to ground; and the second feedback control circuit includes a second transistor configured to provide the output of the third comparator to either the fourth comparator or to ground.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…a first comparator configured to receive the first feedback voltage and the first reference voltage as inputs to the first comparator; and a second comparator configured to receive a first feedback current and a first reference current as inputs to the second comparator; a third comparator configured to receive 1) one of a) an output of the first comparator and b) an output of the second comparator, and 2) a sawtooth signal as inputs to the third comparator to generate a duty cycle for the first power switch; the second feedback control circuit including: a fourth comparator configured to receive the second feedback voltage and the first reference voltage as inputs to the fourth comparator; and a fifth comparator configured to receive the first feedback current and the first reference current as inputs to the fifth comparator; and a sixth comparator configured to receive 1) one of a) an output of the fourth comparator and b) an output of the fifth comparator, and 2) a sawtooth signal as inputs to the sixth comparator to generate a duty cycle for the second power switch.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838